DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
This is a non-final Office Action on the merits for application number 15/339,807. This action is in response to Applicant’s Amendments and Arguments dated 6/20/2022.  Claims 1 and 20 were amended. Claim 6 was previously withdrawn. Claims 1-5 and 7-20 are currently pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 10 that Osredkar does not teach the fragile element. Applicant previously claimed “determine, based on business rules and a digital image, that the contents are at least one of fragile or chemical”. In the Office Action dated 5/10/2022 on page 12, Examiner asserted that Osredkar teaches an optical reader to read barcodes affixed to objects that include hazardous material labels for chemicals. Since Applicant recited “at least one of” and Osredkar taught “chemical”, the citation of Osredkar teaches the element as claimed.  Applicant has now amended to “fragile” only and, as discussed in the 35 USC 103 rejection, infra, Salemizadeh teaches the “fragile” element.

Applicant further asserts on page 10 “the cited portions of Osredkar to (do?) not explain what role, if any, business rules as recited by the claim would have on the process of determining the contents of a package… Osredkar, and the remaining cited references, do not explain how or why business rules would be integrated into the decision-making process of determining that the contents of a package are fragile. The rules cited by the Examiner for the other references are used for routing of a package, not for determination of the contents of the package as fragile”. Applicant’s previous Claim 1 recites: an image capture device to capture a digital image of the package being processed, wherein the mail service controller is further configured to determine, based on business rules and a digital image of the package, that contents of the package are at least one of fragile or chemical, and in response to determining that the contents of the package are at least one of fragile or chemical, to assign the package to mailcenter pickup. Examiner is interpreting Applicant’s “business rule”, in context, to mean that if something is fragile the business has a policy that the package gets special handling/routing such as assigning the package to mail center pickup.  This interpretation is supported by Applicant’s specification at [page 3, line 21 – page 4, line 6]. “The default processing route can be assigned based on business rules and information extracted from the package. Such default route may correspond to locker pickup, mail center pickup, delivery to customer, delivery to alternate address, etc. Although locker pickup, when possible, is the preferred route, business rules may indicate that packages that are, for example, fragile, unwieldy, etc., should be processed for mail center pickup, or that packages that are, for example, urgent, perishable, biological, chemical, dangerous, etc., should be delivered directly to the customer (or another predetermined address)”. Applicant does not appear to claim or recite in the specification any “business rules” that relate to the “decision-making process of determining that the contents of a package are fragile”, Applicant appears to only claim “business rules” that relate to routing once the contents have already been determined (by conventional OCR technology) to be fragile or chemical.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant asserts on page 11, top, that Osredkar is not integrated into a mail service controller capable of communicating with a package processing workstation. As discussed, supra, Osredkar teaches a optical reader attached to a computer. Further, Osredkar teaches that the computer communicates with other computers via any kind of network such as “satellite or wireless” (see at least Column 15, line 8) or “landline or dedicated optical cable” (see at least Column 15, lines 12-13) and can use an internet server (see at least Column 15, line 36). The system taught by Osredkar is certainly capable of communicating with a package processing workstation. As discussed in the 35 USC 103 rejection, infra, the Office holds that Salemizadeh now teaches this element in its amended form.

Applicant asserts on page 11, bottom, that the art asserted by the Office for Claim 20 does not teach the amended each unique device identifier includes a character pattern that denotes an assigned location of a corresponding package storage locker, wherein the character pattern includes a building number, area number, and room number, and the mail service controller is further configured to read the unique device identifier to determine a location of the corresponding package locker. As discussed in the Office Action dated 5/10/2022 on page 26, top, and in the 35 USC 103 rejection, infra, Examiner held that in Applicant’s previously recited Claim 20 a “character pattern” that encodes a building number, area number and room number was non-functional descriptive material. See MPEP 2111.05. This section of the MPEP states that the test is whether printed matter performs some function with respect to the product to which it is associated. Applicant’s currently amended Claim 20 now recites a function of using the character pattern to determine the location of the locker. The previously claimed Claim 20 did not recite a function. As discussed in the 35 USC 103 rejection, infra, the Office holds that NPL_NYU_lockers now teaches this element in its amended form.

Applicant asserts on page 11, bottom, that the art asserted by the Office for Claim 20 does not teach a mail service controller capable of reading such a type of unique identifier. As discussed in the 35 USC 112 Applicant does not appear to teach this new element in his specification and it is held to be new matter.  For purposes of compact prosecution, as discussed in the Office Action dated 5/10/2022 on page 27 regarding Claim 3, Robinson in view of Wrenn teaches a locker assignment device that is capable of reading a device identifier and sending the device identifier information to a mail center computer. See also Claim 1 relating to mail service controller and Robinson’s “computer 120” taught in at least [0026].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 has been amended to recite and the mail service controller is further configured to read the unique device identifier to determine a location of the corresponding package locker. Examiner is not able to find support for this new element in Applicant’s specification and rejects it as new matter. Further, Applicant appears to describe the mail service controller as a general purpose computer (see at least Applicant’s specification at page 25, line 17-page 26, line 10). A person of ordinary skill in the art at the time of Applicant’s effective filing date would not assume that a general purpose computer, as described in Applicant’s specification, has inherent barcode reading functionality.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 (Robinson) in view of U.S. Patent Publication 2010/0176919 (Meyers) in view of U.S. Patent publication 2019/0102962 (Miller) further in view of WO2011/017241 (Salemizadeh).

Regarding Claim 1:
Robinson teaches a computerized system in a mail center to re-route packages that are not able to be delivered to a staffed mail counter, re-delivered or stored in lockers at the mail center.  Robinson teaches: (Currently Amended) A mailcenter service system for a community, comprising: a package processing workstation to process an incoming package for a specified customer, the package processing workstation including a tracking code assigning device to apply a tracking code unique to the package being processed, ([0038] “the system is configured to associate--e.g., in the system's memory--the parcel (e.g., and any tracking or other information associated with the parcel) with a pre-printed machine-readable indicia (and/or alphanumeric code associated with the indicia) on the "information notice"”).

and a route assignment device to assign a default route to the package, the assigned route being one of plural candidate routes including locker pickup, mailcenter pickup and delivery to specified delivery address; ([0035] “Parcel Redirection Module 300 may facilitate the redirection of one or more parcels from a primary delivery location (e.g., the original intended delivery location of a parcel, such as the intended parcel recipient's residence) to an alternate delivery location (e.g., such as a suitable locker bank or attended access point)”).

wherein when the route assignment device specifies the package being processed to locker pickup, the route assignment device additionally assigns the package being processed to a locker location, ([0052] “the system is configured to allow a logistics provider to … assign a designated locker bank location (e.g., locker bank)”).

plural package storage lockers ([0025] “The one or more lockers”)

at respective assigned locations ([0015] “an address of the locker bank”)

and having respective unique device identifiers, ([0015] “an identifier for the locker”) Examiner is interpreting applicant’s “the device identifier” to be functionally equivalent to a locker number.  This interpretation is supported by Applicant’s specification, page 14, lines 10-12 “the package storage lockers 101 may each include a unique device identifier which may be a series of one or more characters that may identify each of the package storage lockers”.  The broadest reasonable interpretation of this element is any unique aspects of a particular locker that are discernable by a human or a machine.  

…a mail service controller to communicate with the package processing workstation, ([0026] “the computer 120 may be suitable for use as a computer within the context of the System 110 that is configured to facilitate the delivery of parcels”).

and control service provided to each service customer amongst plural service customers registered in a customer database registering contact information for the plural service customers;  ([0025] “The Locker Bank Computer 730 may control access to each of the one or more lockers within the Locker Bank 700”).

…a locker assignment device including a communication interface through which the locker assignment device communicates to the mail service controller. Examiner is interpreting applicant’s locker assignment device to be functionally equivalent to the wireless input device taught by Robinson in ([0037] “the system is configured to receive the indication in any suitable manner (e.g., via input on a wireless device such as a smart phone or UPS' DIAD device”. This interpretation is supported in Applicant’s specification, page 18, lines 16-22 “the locker assignment device 103 may be a handheld device that is utilized by mail staff to acquire device identifiers (and unlock codes) from each package storage locker. To facilitate the aforementioned tasks, the locker assignment device 103 may include a device identifier 20 reader 103a to scan the unique device identifier and a wireless communication interface 103b to communicate with various devices (e.g., mail service controller) to obtain (or send) information regarding packages and package storage lockers”.  

the device identifier of a package storage locker in association with the tracking code of the deposited package, [0078] “the delivery driver or other individual may use a portable electronic device (e.g., a handheld computing device) to save the location of the locker and the particular locker in which the parcel is stored for later use by the system” and [0077] “the system is configured to associate the parcel with that locker location or particular locker” and [0038] “the system is configured to associate--e.g., in the system's memory--the parcel (e.g., and any tracking or other information associated with the parcel) with a pre-printed machine-readable indicia (and/or alphanumeric code associated with the indicia)”. 

…wherein the mail service controller, upon receiving from the locker assignment device the device identifier of the package storage locker in association with the tracking code of the deposited package, transmits a locker pickup notification to an electronic address of the specified customer registered in the customer database, Robinson teaches sending customer the specific locker number after delivery ([0078] “the system is configured to notify the parcel recipient that the parcel has been delivered to the alternate delivery location (e.g., via e-mail, SMS, text message, or any other suitable method of communication). The system may further provide a particular locker number to the consignee in which the consignee's one or more parcels are stored”).

the locker pickup notification informing arrival of the deposited package, identifying the deposited package by the tracking code of the deposited package, indicating the location and device identifier of the package storage locker,  ([0015] “a computer system associated with the locker bank sends an electronic notification to the parcel's … consignee, … that the parcel is in the locker bank … the notification may also include an identifier for the locker containing the parcel, an address of the locker bank, and any other suitable information needed to retrieve the parcel from the locker bank” ).

and indicating an unlock code to unlock the package storage locker for removal of the deposited package from the package storage locker. ([0137] “The system may provide the PIN number to the person via, for example, SMS, text message, e-mail, voice message, etc”). 

While Robinson teaches (the server is) configured to generate a … unlock code specific to unlock one of the package storage lockers for a new package ([0025] “In particular embodiments, the PIN Generation Server 130 is configured to generate one or more PIN numbers for unlocking one or more lockers within the Locker Bank 700”), Robinson does not specifically teach: and a code entry device to receive user entry of unlock codes specific to unlocking specific ones of the package storage lockers at an instant moment;  Meyers teaches a lock that receives a one-time unlock code from a handheld device that receives the unlock code from a server. Meyers teaches ([0078] “a system 100 having an electronic locking device 103 having a computer processor 901 configured to receive an identifier and/or a PIN code from a non-keyholder, wherein the computer processor 901 is further configured to authenticate the identifier and/or PIN code and to grant or deny one-time access rights to the non-keyholder 101” and [0011] “non-keyholders are granted convenient access to a particular electronic locking device, in real time”). 

Meyers also teaches: (a new unlock code is generated) each time a new package is stored in one of the package storage lockers, ([0011] “one-time access to a particular electronic locking device”). 

Meyers also teaches (a handheld device is) configured to transmit the generated new unlock codes to the package storage lockers, wherein the package storage lockers register the generated new unlock codes ([0012] “The handheld device is configured to deliver the access code to the electronic locking device over a short-range wireless communication link” and [0065] “an electronic locking device 103 equipped with code generation software, can generate its own first pairing code …Thus, depending on the embodiment, the code-generation software runs on the server 111 or is executed by a processor in the electronic locking device 103 or in the handheld device 105. … the secret pairing code and an identifier of the handheld device 105 are transmitted from the handheld device 105 to the electronic locking device 103 over the short-range wireless communication link 125. Thereafter, the electronic locking device 103 validates the secret pairing code using the identifier of the handheld device 105”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to modify the system taught by Robinson that includes generating a locker unlock PIN, by adding capability of  generating the PIN on an as-needed basis in real-time, as taught by Meyer, due to predictably enhanced security.

While Robinson teaches communication between the lockers and the server in ([0095] “the system may be configured to receive the indication that the one or more parcels have been placed in a particular locker at least partially in response to one or more sensor readings” but Robinson does not specifically teach (generate a new unlock code) based on messages received from the package storage lockers. Miller, in the same field of art, teaches ([0154] “Each lock unit may be configured to respond to the locker status enquiry or access request by transmitting a standard locker status response” and [0155] The locker status response may include an indication of whether the locker is available to receive a delivery and [0062] “the lock unit may be configured to replace an earlier validation code with a new validation code responsive to receiving the change code message. … from the central computer system … The transmission of the change code message to the lock unit could take place as a background process (when polling the lockers in the locker assembly prior to making an access request)”). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the locker storage system taught by Robinson improved by the capability of generating a new PIN in real time, as taught by Meyers, could be further improved by triggering the real-time PIN generation when the server determines that a locker is newly available, as taught by Miller, due to predictably greater efficiency.
Robinson teaches an image capture device (Robinson [0068] “the carrier may measure the parcel during any suitable phase of shipping … using a light curtain to measure the parcel, taking an image of the parcel and using a suitable computer algorithm to estimate the size of the parcel from the image”) but only in the context of measuring the parcel dimensions.  Salemizadeh, in the same field of art, teaches a system that takes a photo of the address information of an incoming package and, using OCR technology, creates an electronic file identifying each package that includes the delivery address. Salemizadeh teaches: an image capture device to capture a digital image of the package being processed, ([0025] “at least one camera (or other imaging device)” and [0030] “digitized information”).

While Robinson teaches wherein the mail service controller is further configured to determine, based on business rules defined for the mailcenter service system … to assign the package to mailcenter pickup. [0035] “Parcel Redirection Module 300 may facilitate the redirection of one or more parcels from a primary delivery location (e.g., the original intended delivery location of a parcel, such as the intended parcel recipient's residence) to an alternate delivery location (e.g., such as a suitable locker bank or attended access point)”), Robinson does not specifically teach:  and a digital image of the package, that contents of the package are fragile.   Salemizadeh teaches: ([0020] “printed information that can be recognized using optical-character-recognition (OCR) processes. The printed information 102 can include such information as the name and/or address of the sender or recipient, a package identifier, and package description information such as "breakable", "fragile"”).

Robinson does not specifically teach: (applying rules to determine an action) in response to determining that the contents of the package are fragile, Salemizadeh teaches: ([0041] “applying a rule set indicating the predetermined values for each type of possible difference described herein between the current state and prior state of the package. The rules set can include special or alternate rules for when the printed information includes such handling warnings as "fragile", "breakable", "do not crush", or others, so that at least some of the predetermined values can be based on the printed information”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use Salemizadeh’s camera and OCR tools to capture delivery addresses electronically for the use of Robinson’s sorting system which would be motivated by the time savings of not having to type in each address and, if the address was accepted into the system by reading a barcode, motivated by having a way to compare the addresses to ensure proper delivery.  It would have also been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the optical reader taught by Salemizadeh could also be used to obtain information from a label attached to a package that identified it as fragile so the system taught by Robinson could assure proper handling to any items requiring special handling.

Regarding Claim 2:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 1, wherein the mail service controller monitors status of the plural package storage lockers, including tracking whether each package storage locker is occupied by a package, and upon request from the locker assignment device, the mail service controller communicates a list of unused package storage lockers at or near a specified locker bank location. ([0046] “the locker bank information retrieved by the system includes the location of one or more locker banks (e.g., attended or unattended delivery locations) as well as information relating to the ability of those locker banks to receive parcels)” see also [0050] “In particular embodiments, the system may substantially continuously (e.g., continuously) update capacity information in real time for a particular locker bank”).
 
Regarding Claim 7:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 1, wherein the route assignment device includes a route selection user interface to permit user selection of a route amongst the plural candidate route or to override the system-selected default route with the user-selected route. ([0055] “the system is configured to allow parcel recipients to provide preferred locker bank locations for any parcel that the recipients may be scheduled to receive”).

Regarding Claim 8:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 1, wherein when the mail service controller determines, based on business rules and upon receiving from the package processing workstation the tracking code of the package being processed, that the package being processed is to be assigned by the route assignment device to mailcenter pickup, the mail service controller transmits a mailcenter pickup command to the package processing workstation and transmits a mailcenter pickup notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package being processed, identifying the package being processed by the tracking code of the package being processed, and indicating that the package being processed is available for mailcenter pickup. ([0035] “Parcel Redirection Module 300…may facilitate the redirection…to…attended access point… it should be understood in the context of this disclosure that the Parcel Redirection Module 300 may be utilized in the context of the system to redirect one or more parcels to any other suitable alternate delivery location or other location” and ([0078] “the system is configured to notify the parcel recipient that the parcel has been delivered to the alternate delivery location (e.g., via e-mail, SMS, text message, or any other suitable method of communication)”).

Regarding Claim 9:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1 and 8. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 8, wherein the mailcenter pickup notification transmitted to the registered electronic address of the specified customer notifies the arrival of the package for mailcenter pickup, and includes a selectable link to a notification response page specified by a uniform resource locator, at which to specify disposition instructions to the mailcenter to process the package. ([0055] “the system may be configured to notify the parcel recipient (via a mobile device, private/public social network … that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed)” see also [0110] “For example, the system may be configured to enable the consignee to retrieve the parcel identifier by: (1) retrieving the parcel identifier from a web site or mobile application associated with the carrier that is delivering the parcel”).

Regarding Claim 10:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1, 8 and 9. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 9, wherein the mail service controller causes the mailcenter pickup notification and the instructions specified by the customer through the notification response page for the package for mailcenter pickup to be registered in the customer database in association with the customer. ([0106] “Such systems may be configured for releasing items (e.g. parcels) to either subscribed consignees (e.g. known to the carrier through enrollment in a consignee program such as a UPS My Choice) or unsubscribed consignees (e.g., consignees who have not signed up for a consignee account with a carrier, or otherwise unknown to the carrier)”).

Regarding Claim 11:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claims 1, 8 and 9. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 9, wherein the mail service controller determines a preferred delivery address based on registered delivery instructions of the specified customer, and populates the preferred delivery address as a default delivery location which is changeable upon command, as a disposition option on the notification response page. ([0056] “In still other embodiments, the system is configured to enable a parcel recipient to select a particular locker bank for delivery of all parcels for which the parcel recipient is the intended recipient. For example, the parcel recipient may select to have all future deliveries delivered to the particular locker bank directly (e.g., rather than having the carrier attempt delivery first at the primary delivery location)”). 

Regarding Claim 12:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claims 1, 8 and 9. Robinson also teaches: (previously presented) The mailcenter service system as claimed in claim 9, wherein wherein the mail service controller determines, based on a set of business rules and after the mail service controller has not received disposition instruction from the customer for the package within a predetermined period of time in response to the mailcenter pickup notification, that the package has been abandoned, and wherein when the mail service controller determines that the package for mailcenter pickup has been abandoned, the mail service controller returns the package to sender. ([0015] “the locker bank holds the parcel until it is retrieved from the locker, or until a predetermined amount of time passes (e.g. a predetermined number of days, weeks, months). If the locker is not retrieved within a certain amount of the time, the system may coordinate pickup and rerouting of the parcel (e.g., back to the shipper of the parcel, to the home of the parcel's intended recipient, etc. …)”).

Regarding Claim 13:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claims 1 and 8. Robinson also teaches: (Original) The mailcenter service system as claimed in claim 8, wherein the mailcenter pickup notification transmitted to the registered electronic address of the specified customer includes selectable links to activate respective predetermined responsive instructions to the mailcenter, for processing the package, and the selectable predetermined responsive instructions, for which links are provided in the notification, include hold package for pickup, deliver package to a specified address, discard or destroy the package, and return the package to sender. ([0055] “In particular embodiments, following an unsuccessful delivery attempt, the system may be configured to notify the parcel recipient (via a mobile device, private/public social network and/or the use of a physical "information notice" placed at the location of the primary delivery attempt) that the carrier was unable to deliver the parcel to the primary delivery location and is further configured to provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed”). Examiner interprets “mobile device” and “a selection” to include selectable links.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 (Robinson) in view of U.S. Patent Publication 2010/0176919 (Meyers) in view of U.S. Patent publication 2019/0102962 (Miller) further in view of WO2011/017241 (Salemizadeh) in view of U.S. Patent Publication 2013/0146656 (Wilke).

Regarding Claim 14:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. Robinson also teaches: (currently amended) The mailcenter service system as claimed in claim 1, … wherein the package being processed at the package processing workstation is compared to one or more package templates and when the comparison of the package being processed to the package templates indicates that the package, due to size or shape, cannot be accommodated in any of the available package storage lockers, ([0066] “the system may, when determining whether the locker bank is an appropriate alternate delivery location: (1) determine whether there are (or are predicted to be) any available lockers in which to store the parcel upon delivery to the locker bank; (2) determine the size of any available lockers within the locker bank; (3) determine a size of the parcel; and (4) determine whether any available lockers are sufficiently sized (e.g., sufficiently large) to physically accommodate the parcel”).
 the route assignment device assigns the package to mailcenter pickup, ( [0074] “the system is configured to enable a delivery driver to override a selection of a particular locker bank by the system for redirection of the parcel. The driver may, for example, determine that the parcel would not fit in any of the lockers at the particular locker bank… alternate instructions regarding the parcel …a staffed alternate delivery location”)
and the mail service controller, upon receiving from the package processing workstation the tracking code …, and the assignment of the package to mailcenter pickup, transmits a mailcenter pickup notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package, identifying the package by the tracking code of the package, … and that the package is available for mailcenter pickup. ([0078] “the system is configured to notify the parcel recipient that the parcel has been delivered to the alternate delivery location (e.g., via e-mail, SMS, text message, or any other suitable method of communication)”).

Robinson teaches an image capture device (Robinson [0068] the carrier may measure the parcel during any suitable phase of shipping … using a light curtain to measure the parcel, taking an image of the parcel and using a suitable computer algorithm to estimate the size of the parcel from the image) but only in the context of measuring the parcel dimensions.  Salemizadeh, in the same field of art, teaches a system that takes a photo of the address information of an incoming package and, using OCR technology, creates an electronic file identifying each package that includes the delivery address. Salemizadeh teaches: wherein the image capture device is configured to capture and output a digital image of the package being processed and … and digital image of the package ([0025] “at least one camera (or other imaging device)” and [0030] “digitized information” and [0004] “receiving a plurality of images of a parcel from a parcel scanner”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use Salemizadeh’s camera and OCR tools to capture delivery addresses electronically for the use of Robinson’s sorting system which would be motivated by the time savings of not having to type in each address and, if the address was accepted into the system by reading a barcode, motivated by having a way to compare the addresses to ensure proper delivery.  

Robinson teaches sending electronic messages to package recipients but does not teach including a picture of the package. Wilke, in the same field of art, teaches prior art of a mailman taking a photograph of a package to confirm delivery (Wilke [0005] “a mailman uses a portable image recorder to produce a depiction of the delivered article”) and providing this picture to the recipient: ([0005] “The invention is used in order to verify to the sender or to the recipient that the article has been delivered”). Wilke also teaches that the delivery photo can be sent wirelessly to a central computer (Wilke [0036] “the depiction which has been produced during the delivery of the article is transmitted from the portable image recorder to the central data memory directly and by wireless data transmission”). Thus Robinson in view of Wilke teaches: …and indicating a selectable link to the digital image of the package. It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to electronically send a picture of the package to the intended recipient as taught by Wilke together with the electronic message sent to the package’s recipients to inform them of the package’s whereabouts. One would be motivated to combine these references to provide further information to the recipient regarding exactly which package was meant in the situation of the customer expecting multiple packages.

Regarding Claim 15:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1.  Robinson teaches (Previously Presented) The mailcenter service system as claimed in claim 1, wherein …determines, based on a set of business rules, the addressee information and the sender information, that the package is to be assigned by the route assignment device to mailcenter pickup, and transmits a mailcenter pickup notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package, identifying the package by the tracking code of the package… and that the package is available for mailcenter pickup [0035] “Parcel Redirection Module 300 may facilitate the redirection of one or more parcels from a primary delivery location (e.g., the original intended delivery location of a parcel, such as the intended parcel recipient's residence) to an alternate delivery location (e.g., such as a suitable locker bank or attended access point)”),

Robinson teaches an image capture device (Robinson [0068] the carrier may measure the parcel during any suitable phase of shipping … using a light curtain to measure the parcel, taking an image of the parcel and using a suitable computer algorithm to estimate the size of the parcel from the image) but only in the context of measuring the parcel dimensions.  Robinson does not specifically teach: the image capture device is configured to capture and output a digital image of the package including an address-bearing face thereof, and the package processing workstation further includes: an image processing apparatus that, upon receiving the digital image, extracts from the digital image (i) sender information indicating a sender of the package and (ii) addressee information indicating an addressee of the package. Salemizadeh, in the same field of art, teaches a system that takes a photo of the address information of an incoming package and, using OCR technology, creates an electronic file identifying each package that includes the delivery address. Salemizadeh teaches: ([0020] “printed information that can be recognized using optical-character-recognition (OCR) processes. The printed information 102 can include such information as the name and/or address of the sender or recipient, a package identifier, and package description information such as "breakable", "fragile"”).

and outputs metadata along with the digital image of the address-bearing face, ([0030] “six images representing each of the six sides of the parcel, that are stored by the scanner. Each image includes side-identification information. The scanner may also perform an OCR or barcode decoding process on the images to determine printed information and produce corresponding digitized information, including in particular a parcel identifier, and the digitized information can include other information, such as the parcel weight, sender, and recipient information”). Examiner is interpreting Applicant’s metadata as being equivalent to Salemizadeh’s digitized information.

Robinson teaches sending electronic messages to package recipients but does not teach including a picture of the package. Wilke, in the same field of art, teaches prior art of a mailman taking a photograph of a package to confirm delivery. Wilke teaches: ([0005] “a mailman uses a portable image recorder to produce a depiction of the delivered article) and providing this picture to the recipient)” and ([0015] “The invention is used in order to verify to the sender or to the recipient that the article has been delivered”). Wilke also teaches that the delivery photo can be sent wirelessly to a central computer ([0036] “the depiction which has been produced during the delivery of the article is transmitted from the portable image recorder to the central data memory directly and by wireless data transmission”). Thus Robinson in view of Wilke teaches: indicating a selectable link to the digital image of the package It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to electronically send a picture of the package to the intended recipient as taught by Wilke together with the electronic message sent to the package’s recipients to inform them of the package’s whereabouts. One would be motivated to combine these references to provide further information to the recipient regarding exactly which package was meant in the situation of the customer expecting multiple packages. 

Regarding Claim 16:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claims 1 and 15.  Robinson teaches: (Original) The mailcenter service system as claimed in claim 15, further comprising: a received packages database to register data for arrived packages, ([0022] “a Database 140”).  

Robinson does not teach saving images of the packages in this database but Wilke does ([0006] “the mailman uses the terminal 16 to produce a delivery confirmation … and transmits it wirelessly to the central computer 10. The delivery confirmation comprises a digital depiction and further information”). Thus Robinson in view of Wilke teach: wherein the metadata and the digital image are registered in association with the tracking code assigned to the package, in the received packages database.  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to store Wilke’s images along with the package data already stored in Robinson’s database to maximize convenience and keep related data in the same place.
Robinson also teaches: and wherein the mail service controller periodically checks the received packages database for packages having no disposition instructions and having been received at least a predetermined number of days ago, and for each package amongst the packages having no disposition instructions and having been received at least a predetermined number of days ago, causes the package to be processed according to a default workflow for packages with no disposition instruction. ([0015] “the locker bank holds the parcel until it is retrieved from the locker, or until a predetermined amount of time passes (e.g. a predetermined number of days, weeks, months). If the locker is not retrieved within a certain amount of the time, the system may coordinate pickup and rerouting of the parcel (e.g., back to the shipper of the parcel, to the home of the parcel's intended recipient, etc.)”). 
Regarding Claim 17:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1.  Robinson also teaches: and requesting confirmation that the package is to be delivered to a specified address determined based on data from the customer database. (Robinson [0055] “provide the parcel recipient with a selection of locker bank locations or other alternate delivery locations to which the parcel can be directed”).
Robinson does not teach: (previously presented) The mailcenter service system as claimed in claim 1, wherein the image capture device is configured to capture and output a digital image of the package including an address-bearing face thereof, and the package processing workstation further includes: an image processing apparatus that, upon receiving the digital image, extracts from the digital image (i) sender information indicating a sender of the package and (ii) addressee information indicating an addressee of the package, and outputs metadata including the sender information and the addressee information along with the digital image of the address-bearing face, Wilke does: ([0048] “In one refinement, the sorting installation has a fixed image recorder and also a fixed image evaluation unit. The fixed image recorder produces a computer-accessible depiction of a surface of the mail item while the mail item is passing through the sorting installation. This depiction shows the recipient identifier on the mail item”). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to apply Wilke’s OCR intake processing teachings using the cameras already disclosed in Robinson.  One would have been motivated to combine these references to digitize package address information instead of having to hand type addresses into Robinson’s system or also as a confirmation for comparison to the address encoded in the barcode affixed on the package when it was received.

Robinson does not teach: wherein the mail service controller, upon receiving the metadata and the corresponding digital image, determines, based on a set of business rules, the addressee information and the sender information, that the package is to be assigned by the route assignment device to be delivered, Wilke teaches this in [0048, 0052, and 0065]). It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to use Wilke’s camera and OCR tools to capture delivery addresses electronically for the use of the sorting system of Robinson motivated by the time savings of not having to type in each address and, if the address was accepted into the system by reading a barcode, motivated by having a way to compare the addresses to ensure proper delivery.

Robinson in view of Wilke teaches: and transmits a delivery notification of arrived package to a registered electronic address of the specified customer, the notification informing arrival of the package, identifying the package by the tracking code of the package, and indicating a selectable link to the digital image of the package, (See Robinson [0015] and Wilke [0005, 0036]) It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to electronically send a picture of the package to the intended recipient as taught by Wilke together with the electronic message sent to the package’s recipients to inform them of the package’s whereabouts. One would be motivated to combine these references to provide further information to the recipient regarding exactly which package was meant in the situation of the customer expecting multiple packages. 


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 (Robinson) in view of U.S. Patent Publication 2010/0176919 (Meyers) in view of U.S. Patent publication 2019/0102962 (Miller) in view of WO2011/017241 (Salemizadeh) and further in view of U.S. Patent Publication 2015/0169555 (Wrenn).

Regarding Claim 3:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. Robinson also teaches: (previously presented) The mailcenter service system as claimed in claim 1, wherein the locker assignment device is a handheld device and includes a device identifier reader to read the device identifier of a package storage locker, and the device identifier reader of the locker assignment device further includes a barcode reader to read a device barcode on or in a package storage locker, the device barcode encoding the device identifier and unlock code of the package storage locker. While Robinson teaches that the delivery driver’s handheld portable electronic device is a cell phone or UPS™ DIAD™ [0037], Robinson does not specifically teach barcode scanning capability. Wrenn teaches that cell phones, as taught by Robinson, were well known in the art at the time of Applicant’s filing date to have barcode reading capability ([0021] “the barcode reader may comprise an imaging device, or an application residing on a device comprising an imaging device, which captures an image of the barcode, for example, using a camera or other optical viewing device. Barcode readers are well-known in the art, and even ubiquitous on consumer devices, such as mobile phones”). 

Regarding Claim 4:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. Robinson also teaches the device identifier reader of the 3Docket No.: 1-914_FN201605726 locker assignment device further includes a RF tag reader to communicate with a RF tag on or in a package storage locker to obtain the unique device identifier of the package storage locker from the RF tag.  ([0149] “by receiving a wireless or wired transmission of the code from the electronic delivery notification device, via passive or active RFID technology and/or by any other suitable means”). 
(previously presented) The mailcenter service system as claimed in claim 1, wherein the locker assignment device is a handheld device and includes a device identifier reader to read the device identifier of a package storage locker, While Robinson teaches that the delivery driver’s handheld portable electronic device is a cell phone or UPS™ DIAD™ [0037], Robinson does not specifically teach barcode scanning capability. Wrenn teaches that cell phones, as taught by Robinson, were well known in the art at the time of Applicant’s filing date to have barcode reading capability ([0021] “the barcode reader may comprise an imaging device, or an application residing on a device comprising an imaging device, which captures an image of the barcode, for example, using a camera or other optical viewing device. Barcode readers are well-known in the art, and even ubiquitous on consumer devices, such as mobile phones”).

Claims 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 (Robinson) in view of U.S. Patent Publication 2010/0176919 (Meyers) in view of U.S. Patent publication 2019/0102962 (Miller) in view of WO2011/017241 to Abdul Hamid Salemizadeh (Salemizadeh) and further in view of U.S. Patent Publication 2017/0220976 to Peter Schmidt (Schmidt). 

Regarding Claim 5:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. While Robinson also teaches: ([0091] “the system is configured to receive the request to deliver the one or more parcels to the locker bank at least partially in response to receiving input of a machine-readable indicia, which may, for example, be printed on the one or more parcels and associated with tracking information for the one or more parcels”), Robinson does not specifically teach: (previously presented) The mailcenter service system as claimed in claim 1, wherein the route assignment device includes a label printer, and when the route assignment device specifies the package being processed to locker pickup, the route assignment device additionally assigns the package being processed to a locker location, and prints the locker location on the package being processed.  Schmidt teaches ([0164] “scanning device 3 that corresponds to a sorting machine rather than a human and which prints human-readable labels on the packages when they are sorted. The machine readable code is scanned, and core software 10 provides the information to the label printer to be printed on the package (instead of, e.g., instructions on where to immediately take the package to as would be shown to a package handler). This information may include the delivery address and package number (future locker number, in these embodiments assigned at this time), although less information may be printed if privacy is desired. A hand scanner carried by a human sorter may also print out such a label”.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the primary delivery address taught in Robinson could use a barcode printer, as taught by Schmidt, that prints the internal locker location “where to immediately take the package” due to additional security and control of the package in large volume facilities.  

Regarding Claims 18 and 19:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all the limitations of Claim 1. While Robinson also teaches ([0091] “scan a machine-readable indicia on a particular parcel (e.g., affixed to the particular parcel, printed on the particular parcel, etc.)”), Robinson does not specifically teach: (Original) The mailcenter service system as claimed in claim 1, wherein the tracking code assigning device includes a label printer to print the tracking code as a tracking barcode on a label to be applied onto the package being processed, and the locker assignment device further includes a barcode reader, and when the package for locker pickup is at the package storage locker, the barcode reader of the locker assignment device reads the tracking barcode from the label on the package for locker pickup. (previously presented) The mailcenter service system as claimed in claim 1, wherein the tracking code assigning device prints the tracking code as a tracking barcode onto the package being processed, and the locker assignment device further includes a barcode reader, and when the package for locker pickup is at the package storage locker, the barcode reader of the locker assignment device reads the tracking barcode from the package for locker pickup. Schmidt teaches ([0164] “scanning device 3 that corresponds to a sorting machine rather than a human and which prints human-readable labels on the packages when they are sorted. The machine readable code is scanned, and core software 10 provides the information to the label printer to be printed on the package (instead of, e.g., instructions on where to immediately take the package to as would be shown to a package handler). This information may include the delivery address and package number (future locker number, in these embodiments assigned at this time), although less information may be printed if privacy is desired. A hand scanner carried by a human sorter may also print out such a label”.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the primary delivery address taught in Robinson could use a barcode printer, as taught by Schmidt, that prints the internal locker location “where to immediately take the package” due to additional security and control of the package in large volume facilities.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0106296 (Robinson) in view of U.S. Patent Publication 2010/0176919 (Meyers) in view of U.S. Patent publication 2019/0102962 (Miller) in view of WO2011/017241 (Salemizadeh) and further in view of NPL NYU_lockers dated 8/22/2016 available at https://www.nyu.edu/life/campus-resources/kimmel-center/kimmel-lockers.html.

Regarding Claim 20:
Robinson in view of Meyers, Miller, and Salemizadeh teaches all of the elements of Claim 1. While Robinson teaches: ([0015] “an identifier for a locker”), Robinson does not specifically teach: (Amended) The mailcenter service system as claimed in claim 1, wherein each unique device identifier includes a character pattern that denotes an assigned location of a corresponding package storage locker, wherein the character pattern includes a building number, area number, and room number and the mail service controller is further configured to read the unique device identifier to determine a location of the corresponding package locker. NPL_NYU_Lockers teaches this “Lockers are coded “GL” followed by a number/letter, which corresponds to which floor the locker is located on”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that lockers, as taught by Robinson would be easier for users to find if they were coded by the location, as taught by NPL_NYU_lockers.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687